Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oota et al. (U.S. PGPUB 20100253773).
With respect to claim 1, Oota et al. disclose a method of making a dental restoration for a patient, so that the dental restoration has optical properties that match optical properties of the patient's teeth, the method comprising:
receiving a visible light volumetric model of at least the portion of the patient's tooth, wherein the volumetric model includes a representation of an outer surface of the patient's tooth and a region of enamel extending from the outer surface of the patient's tooth to the dentine (paragraph 63, the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva, paragraph 72, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method, The obtained three-dimensional coordinates are recorded in the three-dimensional image recording unit 45 as such as point group data or STL (Stereo Lithography) data);
further wherein the visible light volumetric model includes an indicator of two or more of: light absorbance, light reflection and light scattering of one or more wavelengths of light for the outer surface of the patient's tooth (paragraph 62, The table 1 shows tabulated results of visual conditions of the tooth 22 and a gingiva 23 in the oral cavity in the corresponding wavelength of the projected light), the surface of the dentine and the region of enamel (paragraph 63, As shown in the table 1, as the enamel has a higher surface reflectivity to the light in the wavelength of 500 to 565 nm, it is possible to obtain a clear image of the enamel by irradiating the light in this wavelength. As the dentin and the gingiva has a higher surface reflectivity to the light in the wavelength of 625 to 740 nm, it is possible to obtain a clear image of the dentin and the gingiva by irradiating the light in this wavelength); and
making a dental restoration from the visible light volumetric model, wherein surface and internal structure of the dental restoration have optical properties based on the visible light volumetric model (paragraph 58, The image processing unit 40 converts the transferred data of the two-dimensional image into data of three-dimensional coordinates, and obtains three-dimensional image data of the object to be measured 21 for designing and producing a dental prosthesis).

With respect to claim 16, Oota et al. disclose a non-transitory computer readable medium storing instructions for execution by a processor (paragraph 58, The image processing unit 40 is stored in a CPU (central processing unit, not shown in the drawing) of the external device 20. The image processing unit 40 converts the transferred data of the two-dimensional image into data of three-dimensional coordinates, and obtains three-dimensional image data of the object to be measured 21 for designing and producing a dental prosthesis, the processing unit executes instructions on a computer readable medium) that, when executed, cause the processor to:
generate or receive a volumetric model of at least a portion of a patient's tooth, wherein the volumetric model includes a representation of an outer surface of the patient's tooth and a region of enamel extending from the outer surface of the patient's tooth to the patient's dentine (paragraph 63, the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva, paragraph 72, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method, paragraph 79, The obtained three-dimensional coordinates are recorded in the three-dimensional image recording unit 45 as such as point group data or STL (Stereo Lithography) data);
estimate values for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths for the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine (paragraph 63, the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva); and
add the estimated values to the volumetric model to form a visible light volumetric model (paragraph 71, after changing the wavelength of the lights irradiated from the light projecting unit 10 (for example, switching the light source of the light projecting unit 10 from the LED light source 24 to the LED light source 25), the image of the object to be measured 21 is picked up, paragraph 72, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method).
With respect to claim 19, Oota et al. disclose the non-transitory computer readable medium of claim 16, wherein the instructions cause the processor to estimate values for two or more of: light absorption, light reflection (paragraph 63, as the enamel has a higher surface reflectivity to the light in the wavelength of 500 to 565 nm, it is possible to obtain a clear image of the enamel by irradiating the light in this wavelength. As the dentin and the gingiva has a higher surface reflectivity to the light in the wavelength of 625 to 740 nm, it is possible to obtain a clear image of the dentin and the gingiva by irradiating the light in this wavelength), light transmission (paragraph 99, for each pixel in the G signal image and the R signal image, the luminance value of the pixel is compared with the calculated threshold value for the determination of the region, luminance referring to emitted, or transmitted light), and light scattering.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Kirchner et al. (U.S. PGPUB 20200100863).
With respect to claim 2, Oota et al. disclose the method of claim 1. However, Oota et al. do not expressly disclose receiving the visible light volumetric model comprises receiving the visible light volumetric model of at least a portion of the patient's tooth for a tooth that is adjacent to the patient's tooth to be restored by the dental restoration. 
Kirchner et al., who also deal with dental restoration, disclose a method wherein receiving the visible light volumetric model comprises receiving the visible light volumetric model of at least a portion of the patient's tooth for a tooth that is adjacent to the patient's tooth to be restored by the dental restoration (paragraph 53, FIG. 1 illustrates a patient's teeth 100 captured from a patient's mouth in and adjacent an area of a tooth to be restored 101).
Oota et al. and Kirchner et al. are in the same field of endeavor, namely tooth visualization for computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein receiving the visible light volumetric model .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Joshi (U.S. PGPUB 20160374784).
	With respect to claim 3, Oota et al. disclose the method of claim 1. However, Oota et al. do not expressly disclose making the dental restoration comprises generating a volumetric model of the dental restoration comprising a plurality of voxels, wherein the voxels of the volumetric model of the restoration have values based on the values of voxels of the visible light volumetric model. 
	Joshi, who also deals with dental restoration, discloses a method wherein making the dental restoration comprises generating a volumetric model of the dental restoration comprising a plurality of voxels, wherein the voxels of the volumetric model of the restoration have values based on the values of voxels of the visible light volumetric model (paragraph 45, a volumetric dental image, including but not limited to a CBCT scan 400 of FIG. 4, can also be used to generate the design for the dental restorative product).
Oota et al. and Joshi are in the same field of endeavor, namely tooth visualization for computer graphics.
.

Claims 4-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Lovely (U.S. PGPUB 20070134615) and further in view of Van Den Braber et al. (U.S. PGPUB 20190066537).
	With respect to claim 4, Oota et al. disclose the method of claim 1, wherein receiving the visible light volumetric model comprises:
generating or receiving a volumetric model of at least the portion of the patient's tooth from a three-dimensional (3D) oral scanner and a visible light wavelength (paragraph 60, the light projecting unit 10 is provided with an LED light source 24 as one example of a first light source that irradiates light in a wavelength of 500 to 565 nm (green), an LED light source 25 as one example of a second light source that irradiates light in a wavelength of 625 to 740 nm (red)), wherein the volumetric model includes the the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva, paragraph 72, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method, paragraph 79, The obtained three-dimensional coordinates are recorded in the three-dimensional image recording unit 45 as such as point group data or STL (Stereo Lithography) data);
estimating values for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths for the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine (paragraph 63, the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva); and
adding the estimated values to the volumetric model to form the visible light volumetric model (paragraph 71, after changing the wavelength of the lights irradiated from the light projecting unit 10 (for example, switching the light source of the light projecting unit 10 from the LED light source 24 to the LED light source 25), the image of the object to be measured 21 is picked up, paragraph 72, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method). However, Oota et al. do not expressly disclose the oral scanner operating in both a near-IR wavelength and a visible light wavelength and estimating values for a plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine.
Lovely, who also deals with dental imaging systems, discloses a method wherein the oral scanner operating in both a near-IR wavelength and a visible light wavelength (paragraph 87, The interrogation beam can comprise two different wavelengths of light, as in the systems of FIG. 10 and FIG. 11, except that one wavelength is infrared (long wavelength) and the other is visible (short wavelength)).
Oota et al. and Lovely are in the same field of endeavor, namely tooth visualization for computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the oral scanner operating in both a near-IR wavelength and a visible light wavelength, as taught by Lovely, to the Oota et al. system, because both the long wavelength and short wavelength components of the interrogation beam come from the same scanner, the two pictures will automatically be registered geometrically, with no special alignment and the combination of the two images will show the locations of the demineralization in relation to the stains (paragraph 87 of Lovely).
	Van Den Braber et al., who also deal with dental imaging systems, disclose a method for estimating values for a plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's different voxels are assigned different density values depending on their location. For example, voxels located towards the outer shell of the 3D model may be assigned enamel density values, but voxels located further towards the centre of the tooth may be assigned a density value consistent with dentin, which is softer than enamel).
	Oota et al., Lovely, and Van Den Braber et al. are in the same field of endeavor, namely tooth visualization for computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method for estimating values for a plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine, as taught by Van Den Braber et al., to the Oota et al. as modified by Lovely system, because the 3D model has density data consistent with the structure of a tooth so that the simulation of drilling into the tooth is realistic (paragraph 34 of Van Den Braber et al.) and colour data may also be applied to voxels to more closely represent the interior of a tooth (paragraph 35 of Van Den Braber et al.).
	With respect to claim 5, Oota et al. as modified by Lovely and Van Den Braber et al. disclose the method of claim 4, wherein estimating values comprises estimating values for two or more of: light absorption, light reflection (Oota et al.: paragraph 63, as the enamel has a higher surface reflectivity to the light in the wavelength of 500 to 565 nm, it is possible to obtain a clear image of the enamel by irradiating the light in this wavelength. As the dentin and the gingiva has a higher surface reflectivity to the light in the wavelength of 625 to 740 nm, it is possible to obtain a clear image of the dentin and the gingiva by irradiating the light in this wavelength), light transmission (Oota et al.: paragraph 99, for each pixel in the G signal image and the R signal image, the luminance value of the pixel is compared with the calculated threshold value for the determination of the region, luminance referring to emitted, or transmitted light), and light scattering for each of the plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine (Van Den Braber et al.: paragraph 34, different voxels are assigned different density values depending on their location. For example, voxels located towards the outer shell of the 3D model may be assigned enamel density values, but voxels located further towards the centre of the tooth may be assigned a density value consistent with dentin, which is softer than enamel).
	With respect to claim 6, Oota et al. as modified by Lovely and Van Den Braber et al. disclose the method of claim 4, wherein estimating values comprises estimating values for one or more of: light absorption, light reflection, light transmission, and light scattering at three or more visible light wavelengths (Oota et al.: paragraph 63, as the enamel has a higher surface reflectivity to the light in the wavelength of 500 to 565 nm, it is possible to obtain a clear image of the enamel by irradiating the light in this wavelength. As the dentin and the gingiva has a higher surface reflectivity to the light in the wavelength of 625 to 740 nm, it is possible to obtain a clear image of the dentin and the gingiva by irradiating the light in this wavelength, Van Den Braber et al.: paragraph 86, a visible light image of the tooth or a portion thereof is produced by the camera assembly 1208. In other examples, the camera assembly can be arranged to produce an image of the tooth in other wavelength ranges from 400 nm to about 2000 nm) for different voxels are assigned different density values depending on their location. For example, voxels located towards the outer shell of the 3D model may be assigned enamel density values, but voxels located further towards the centre of the tooth may be assigned a density value consistent with dentin, which is softer than enamel).
	With respect to claim 7, Oota et al. as modified by Lovely and Van Den Braber et al. disclose the method of claim 6, wherein the three or more visible light wavelengths include one or more red, green (Oota et al.: paragraph 60, Referring to FIG. 6, the light projecting unit 10 is provided with an LED light source 24 as one example of a first light source that irradiates light in a wavelength of 500 to 565 nm (green), an LED light source 25 as one example of a second light source that irradiates light in a wavelength of 625 to 740 nm (red)) and blue wavelength (Van Den Braber et al.: paragraph 86, a visible light image of the tooth or a portion thereof is produced by the camera assembly 1208. In other examples, the camera assembly can be arranged to produce an image of the tooth in other wavelength ranges from 400 nm to about 2000 nm, blue wavelength is within this range).
	With respect to claim 8, Oota et al. as modified by Lovely and Van Den Braber et al. disclose the method of claim 4, estimating comprises estimating the value for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths for each of the plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface The table 1 shows tabulated results of visual conditions of the tooth 22 and a gingiva 23 in the oral cavity in the corresponding wavelength of the projected light, based on various experimentation and documents).
	With respect to claim 9, Oota et al. as modified by Lovely and Van Den Braber et al. disclose the method of claim 4, further comprising setting the values for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths for each of the plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine to a predetermined prior value determined by parametric estimation (Oota et al.: paragraph 110, Referring to FIG. 11C, it can be seen that the histogram of the luminance values in the G signal image has three peak gray levels 33-35. In the G signal image, the luminance decreases in an order of the tooth 22, the gingiva 23, and the surrounding region due to a difference in the surface reflectivities).
	With respect to claim 10, Oota et al. as modified by Lovely and Van Den Braber et al. he method of claim 4, wherein estimating comprises estimating the value for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths for each of the plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine by iterating to determine the value that approximates optical properties based on the position of the camera and the reconstructed volume compared to RGB data recorded when scanning the patient's Then, the oral scanner 1 is moved so that the object to be measured 21 is correctly displayed in the display unit 50, and it is confirmed whether or not a video image of the displayed object to be measured 21 is in a good condition (Step S2). At this time, it is possible to adjust an imaging position of the oral scanner 1 more correctly with the object to be measured 21, paragraph 68, Whether the video image of the object to be measured 21 is in a good condition or not is judged by whether or not an average gray level of the object to be measured 21 (the gingiva 23, for example) is no smaller than 40 gray levels when an LED light source with an output of 3 W is used as the light projecting unit 10 and luminance values are expressed in 256 gray levels).
	With respect to claim 11, Oota et al. as modified by Lovely and Van Den Braber et al. disclose the method of claim 4, wherein estimating comprises estimating the value for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths for each of the plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine by setting the value to a predetermined prior value determined from a population of representative patients, wherein the prior value is selected using one or more of: measured RGB data recorded when scanning the patient's teeth with an intraoral scanner to generate the volumetric model, volume information, and patient information (Oota et al.: paragraph 62, The table 1 shows tabulated results of visual conditions of the tooth 22 and a gingiva 23 in the oral cavity in the corresponding wavelength of the projected light, based on various experimentation and documents). Various experimentation and documents implies a population of representative patients for obtaining historical data.
	With respect to claim 15, Oota et al. as modified by Lovely and Van Den Braber et al. disclose a non-transitory computer readable medium storing instructions for execution by a processor for preparing a dental restoration having optical properties matching optical properties of a patient's tooth (Oota et al.: paragraph 58, The image processing unit 40 is stored in a CPU (central processing unit, not shown in the drawing) of the external device 20. The image processing unit 40 converts the transferred data of the two-dimensional image into data of three-dimensional coordinates, and obtains three-dimensional image data of the object to be measured 21 for designing and producing a dental prosthesis, the processing unit executes instructions on a computer readable medium), wherein the instructions, when executed, cause the processor to:
generate or receive a volumetric model of at least a portion of the patient's tooth from a three-dimensional (3D) oral scanner operating in both a near-IR wavelength and a visible light wavelength (Lovely: paragraph 87, The interrogation beam can comprise two different wavelengths of light, as in the systems of FIG. 10 and FIG. 11, except that one wavelength is infrared (long wavelength) and the other is visible (short wavelength), Oota et al.: paragraph 60, the light projecting unit 10 is provided with an LED light source 24 as one example of a first light source that irradiates light in a wavelength of 500 to 565 nm (green), an LED light source 25 as one example of a second light source that irradiates light in a wavelength of 625 to 740 nm (red)), wherein the volumetric model includes a representation of an outer surface of the patient's tooth and a region of the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva, paragraph 72, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method, paragraph 79, The obtained three-dimensional coordinates are recorded in the three-dimensional image recording unit 45 as such as point group data or STL (Stereo Lithography) data);
estimate values for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths (Oota et al.: paragraph 63, the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva) for a plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine (Van Den Braber et al.: paragraph 34, different voxels are assigned different density values depending on their location. For example, voxels located towards the outer shell of the 3D model may be assigned enamel density values, but voxels located further towards the centre of the tooth may be assigned a density value consistent with dentin, which is softer than enamel);
after changing the wavelength of the lights irradiated from the light projecting unit 10 (for example, switching the light source of the light projecting unit 10 from the LED light source 24 to the LED light source 25), the image of the object to be measured 21 is picked up, paragraph 72, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method); and
make a dental restoration from the visible light volumetric model (Oota et al.: paragraph 58, The image processing unit 40 converts the transferred data of the two-dimensional image into data of three-dimensional coordinates, and obtains three-dimensional image data of the object to be measured 21 for designing and producing a dental prosthesis).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Lovely (U.S. PGPUB 20070134615), Van Den Braber et al. (U.S. PGPUB 20190066537), and further in view of Lv et al. (U.S. PGPUB 20160367336).
	With respect to claim 12, Oota et al. as modified by Lovely and Van Den Braber et al. disclose the method of claim 11. However, Oota et al. as modified by Lovely and Van Den Braber et al. do not expressly disclose volume information comprises path length from the surface of the tooth to the dentin through the enamel. 
	Lv et al., who also deal with dental imaging systems, disclose a method wherein volume information comprises path length from the surface of the tooth to the dentin registering the two sets of data (i.e., the three-dimensional surface scanning data and the three-dimensional volume data) and unifying the data in the same coordinate system, extracting edges of a tooth preparation, defining design parameters of the tooth preparation, and separating a dental enamel model portion, a dentin model portion and a dental pulp cavity model portion, so as to obtain data of the virtual tooth preparation model). The surface scanning information, enamel portion, and dentin portion volume information comprises path length, or thickness of the enamel and dentin portions.
	Oota et al., Lovely, Van Den Braber et al., and Lv are in the same field of endeavor, namely tooth visualization for computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein volume information comprises path length from the surface of the tooth to the dentin through the enamel, as taught by Lv, to the Oota et al. as modified by Lovely, and Van Den Braber et al. system, because this would obtain data of the virtual tooth preparation model, wherein the extraction of the edges of the tooth preparation can be conducted manually on a computer screen or conducted automatically through software programming (paragraph 143 of Lv et al.).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Lovely (U.S. PGPUB 20070134615), Van Den Braber et al. (U.S. PGPUB 20190066537), and further in view of Pesach et al. (U.S. PGPUB 20150348320).

Pesach et al., who also deal with dental imaging systems, disclose a method wherein patient information comprises one or more of: patient age, gender, estimated jaw shape (paragraph 123, additional camera/s provide jaw information for prosthetic design (e.g., neighboring teeth topography and/or opposite jaw tooth/teeth topography with respect to the prepared tooth is in some embodiments, used to guide prosthetic dimensions)).
	Oota et al., Lovely, Van Den Braber et al., and Pesach et al. are in the same field of endeavor, namely tooth visualization for computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein patient information comprises one or more of: patient age, gender, estimated jaw shape, as taught by Pesach et al., to the Oota et al. as modified by Lovely and Van Den Braber et al. system, because this would improve orientation accuracy of the imager in relation to tooth for image matching (paragraph 123 of Pesach et al.), thus result in a more accurate model.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Lovely (U.S. PGPUB 20070134615), Van Den Braber et al. (U.S. PGPUB 20190066537), and further in view of Mah (U.S. PGPUB 20100105010).

Mah, who also deals with dental imaging systems, disclose a method for dividing the volumetric model into a plurality of sub-regions before estimating the value for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths for the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine (paragraph 17, digital image of the patient's mouth region is divided into a plurality of discrete regions--based on criteria specified by the individual who is conducting the segmentation--such that portions thereof may then be reassembled into an extracted object from the volumetric data).
	Oota et al., Lovely, Van Den Braber et al., and Mah are in the same field of endeavor, namely tooth visualization for computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of dividing the volumetric model into a plurality of sub-regions before estimating the value for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths for the outer surface of the patient's tooth and the region of enamel extending from the outer .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Lovely (U.S. PGPUB 20070134615).
	With respect to claim 17, Oota et al. as modified by Lovely disclose the non-transitory computer readable medium of claim 16, wherein the instructions cause the processor to receive the volumetric data from a three-dimensional (3D) oral scanner operating in both a near-IR wavelength and a visible light wavelength (Lovely: paragraph 87, The interrogation beam can comprise two different wavelengths of light, as in the systems of FIG. 10 and FIG. 11, except that one wavelength is infrared (long wavelength) and the other is visible (short wavelength)).

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Van Den Braber et al. (U.S. PGPUB 20190066537).
	With respect to claim 18, Oota et al. as modified by Van Den Braber et al. disclose the non-transitory computer readable medium of claim 16, wherein the instructions cause the processor to receive the volumetric model of at least the portion of the patient's tooth, wherein the volumetric model comprises a plurality of voxels different voxels are assigned different density values depending on their location. For example, voxels located towards the outer shell of the 3D model may be assigned enamel density values, but voxels located further towards the centre of the tooth may be assigned a density value consistent with dentin, which is softer than enamel).
	With respect to claim 20, Oota et al. as modified by Van Den Braber et al. disclose the non-transitory computer readable medium of claim 16, wherein the instructions cause the processor to estimate values for one or more of: light absorption, light reflection, light transmission, and light scattering at three or more visible light wavelengths (Oota et al.: paragraph 63, as the enamel has a higher surface reflectivity to the light in the wavelength of 500 to 565 nm, it is possible to obtain a clear image of the enamel by irradiating the light in this wavelength. As the dentin and the gingiva has a higher surface reflectivity to the light in the wavelength of 625 to 740 nm, it is possible to obtain a clear image of the dentin and the gingiva by irradiating the light in this wavelength, Van Den Braber et al.: paragraph 86, a visible light image of the tooth or a portion thereof is produced by the camera assembly 1208. In other examples, the camera assembly can be arranged to produce an image of the tooth in other wavelength ranges from 400 nm to about 2000 nm).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
3/22/21